DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of the Foreign Priority claim, and the filing of “Interim Copy of the Foreign Priority Document” on 9/9/2020 (see screenshot below), however it is noted that a “Certified Copy” of the Foreign Priority Document must be submitted.

    PNG
    media_image1.png
    116
    725
    media_image1.png
    Greyscale

Drawings
The drawings were received on 8/10/2022.  These drawings are acceptable.
Response to Arguments 
Applicant’s arguments and amendments submitted 8/10/2022 have been fully and carefully considered.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendments on 8/10/2022.
Considering the claim rejections under 35 USC 103, applicant argues the claims, as amended, are novel over Samman (US 2017/0058201) taken in combination with Shockley (US 6,193,848) and Sasaki et al (US 2010/0092798), because none of the references explicitly teaches wherein the main body of the reaction chamber is comprising a lateral casing (L), a base portion (B) and a head portion (S), wherein the base portion (B) further comprises, at an end edge, an annular connection element (50) with a Y-shaped cross section, wherein an embedded end of the annular connection element (50) constitutes a partial wall of the base portion (B) and a free end of the annular connection element (50) is configured to couple with a supporting element (G) for the reaction chamber (100), the portions joined by respective welding line (see arguments P9-10), this is found persuasive, however the amendments introduce new matter with support from the original specification, and therefore new grounds of rejection are necessitated by amendment. This action will be made Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Sasaki et al (US 2012/0175238).
Regarding claim 1, Samman teaches a reaction chamber 1 configured to house coking reactions (see title, abstract, Fig 1) comprising: a main body 1 having a lateral casing (ref chars 13a/b, 19a), a base portion 4, a head portion (ref char 2), wherein said base portion 4 has a conical conformation for conveying the reaction products (to outlet 8) and wherein said head portion 2 has a substantially cylindrical conformation delimited at the top by a closing cap 2, said base portion 4 and said head portion 2, being jointed to each other by a plurality of welded joints 15/17 at respective junction edges to the lateral casing 13a/b, 19a which is shaped in a substantially cylindrical shape and being joined to both the base portion and the head portion, by a respective single welding line (see Fig 1, [0013-0014, 0016]), Samman further teaches that the body 2-4 of the drum are made of a metal consisting of stainless steel (see [0013] and claim 7), Samman teaches annular connection element 5 that is a knuckle which forms at a Y-shaped junction adjoining cylindrical section 3 to bottom 4 and skirt supporting element 6 of reaction chamber 1 (see Fig 1, [0013]).
However Samman does not teach the annular connection element is itself an annular connection element with a Y-shaped cross section, wherein an embedded end of the annular connection element constitutes a partial wall of the base portion and a free end of the annular connection element is configured to couple with a supporting element for the reaction chamber.
Sasaki teaches a coking drum reaction chamber design for supporting a coke drum (see title, abstract), Sasaki teaches the joining piece 10 of the design is y-shaped and the joining piece 10 also includes the cylindrical drum body 1, the inverted-cone-shaped bottom plate 3 connected to the bottom of the drum body 1, and the cylindrical skirt 4, where the drum body 1 and the bottom plate 3 are not continuous, and are combined via the joining piece 10, and steel plates forming the drum body 1 and the bottom plate 3 re approximately 30 mm to approximately 50 mm in thickness, and a steel plate forming the skirt 4 is approximately 20 mm to approximately 30 mm in thickness the joining piece 10 is a member having a monolithic body, where these different plates are joined via three welds 15, 16, and 17 which are distant from the neighborhood of the root of the lower outer leg part relative to the upper body part 11, on which thermal stress is likely to concentrate, and therefore, cracks are less likely to be caused by thermal stress in the welds 15, 16, and 17 resulting in high durability even with welding (see Fig 1, [0059-0064]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Samman utilizing routine knowledge as taught by Sasaki to improve the knuckle of Samman with the y-shaped joining piece of Sasaki using standard single weld line joining as taught by Sasaki because Sasaki teaches this results in the joining piece and drum having high durability, even with welding.
Regarding claim 4, Samman teaches plurality of rectangular sheets 13a-c and 19a-b (see Fig 1,3, [0016-0017]) joined together by respective welding lines.

Regarding claim 11, Samman teaches the method of providing the coke drum 1 of claim 1 as set forth above, necessarily including providing base portion 4, head cap portion 2, and upper cylindrical section thereof (ref chars 13a/b, 19a) (see Fig 1, [0013-0014, 0016]), Samman teaches the sections are joined via welding connections between the sections (see [0017]), Samman further teaches that the body 2-4 of the drum are made of a metal consisting of stainless steel (see [0013] and claim 7, therefore not having plating on the base sheet).
However Samman does not teach the annular connection element is itself an annular connection element with a Y-shaped cross section, wherein an embedded end of the annular connection element constitutes a partial wall of the base portion and a free end of the annular connection element is configured to couple with a supporting element for the reaction chamber.
Sasaki teaches a coking drum reaction chamber design for supporting a coke drum (see title, abstract), Sasaki teaches the joining piece 10 of the design is y-shaped and the joining piece 10 also includes the cylindrical drum body 1, the inverted-cone-shaped bottom plate 3 connected to the bottom of the drum body 1, and the cylindrical skirt 4, where the drum body 1 and the bottom plate 3 are not continuous, and are combined via the joining piece 10, and steel plates forming the drum body 1 and the bottom plate 3 re approximately 30 mm to approximately 50 mm in thickness, and a steel plate forming the skirt 4 is approximately 20 mm to approximately 30 mm in thickness the joining piece 10 is a member having a monolithic body, where these different plates are joined via three welds 15, 16, and 17 which are distant from the neighborhood of the root of the lower outer leg part relative to the upper body part 11, on which thermal stress is likely to concentrate, and therefore, cracks are less likely to be caused by thermal stress in the welds 15, 16, and 17 resulting in high durability even with welding (see Fig 1, [0059-0064]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Samman utilizing routine knowledge as taught by Sasaki to improve the knuckle of Samman with the y-shaped joining piece of Sasaki using standard single weld line joining as taught by Sasaki because Sasaki teaches this results in the joining piece and drum having high durability, even with welding.
Regarding claim 13, Samman teaches plurality of rectangular sheets 13a-c and 19a-b (see Fig 1,3, [0016-0017]) and Shockley (Figs 1-4, C3:L20-32:L44-67) joined together by respective welding lines.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Sasaki et al (US 2012/0175238), as applied above and further in combination with Schmidtke et al (US 2011/0009627).
Regarding claim 2, Samman teaches all limitations as set forth above, including that the reaction chamber is comprised of stainless steel, however Samman is silent as to wherein said stainless steel comprises a balanced percentage of ferritic steel wherein the remaining percentage is austenitic steel.
Schmidtke et al teaches a reaction for high pressure reactions (see title, abstract), Schmidtke teaches wherein the material of at least one reaction tube is a ferritic-austhenitic material, having the advantage of ductility and corrosion resistance, while possessing increased strength (see [0022]).
Therefore absent a clear distinction in Samman of the type of stainless steel, the skilled artisan would have known before the effective filing date of the invention, as taught by Schimidtke to select a steel having the advantage of ductility, corrosion resistance and increased strength and would therefore find obvious before the effective filing date of the invention to utilize a ferritic austenitic steel as suggested by Schmidtke.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Sasaki et al (US 2012/0175238) as applied above and further in combination with Shockley (US 6,193,848).
Regarding claim 5, modified Samman teaches all limitations as set forth above, however does not teach wherein two consecutive sheets are laterally aligned.
Shockley teaches a design of a pressure tight reaction vessel for cyclic thermal processes (see title, abstract), Shockley teaches differing plate/weld seam designs as alternative vessel designs associated with a base 12, cylindrical section 14, top 16 and skirt 18 (see Figs 1-4, C2:L48-60) and that circumferential weld seams are eliminated in main body portion of cylindrical section 14 associated with annular knuckle to connect to skirt and base (C3:L8-32), and teaches consecutive sheets are laterally aligned (see Figs 1-4 C3:L20-32:L44-67).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Samman utilizing routine knowledge as taught by Shockley to experiment with different layout designs for weld locations and plate size and locations as taught by Shockley (Figs 1-4) and arrive at optimum seam layout as Shockley teaches this was routine.
Regarding claim 6, Samman teaches various inlets and outlets 7,8,9,11 with flanged connections (see Fig and [0013]), however is silent to the material of construction being stainless steel, however it would be obvious to the skilled artisan to also construct these of the same material as the drum, as these lines are in contact with the interior of the drum and therefore selecting stainless steel would have been obvious.
Regarding claim 7, modified Samman teaches all limitations as set forth above, however does not teach wherein two consecutive sheets are longitudinally offset from each other
Shockley teaches a design of a pressure tight reaction vessel for cyclic thermal processes (see title, abstract), Shockley teaches differing plate/weld seam designs as alternative vessel designs associated with a base 12, cylindrical section 14, top 16 and skirt 18 (see Figs 1-4, C2:L48-60) and that circumferential weld seams are eliminated in main body portion of cylindrical section 14 associated with annular knuckle to connect to skirt and base (C3:L8-32), and teaches two consecutive sheets are longitudinally offset (see Figs 1-4).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Samman utilizing routine knowledge as taught by Shockley to experiment with different layout designs for weld locations and plate size and locations as taught by Shockley (Figs 1-4) and arrive at optimum seam layout as Shockley teaches this was routine.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Sasaki et al (US 2012/0175238) as applied above and further in combination with Sasaki et al (US 2010/0092798, hereinafter Sasaki ‘798).
Regarding claim 14, modified Samman teaches all limitations as set forth above, however does not teach wherein the single welded junction lines are made using, as welding material, the same material used to make the chamber.
 Sasaki ‘798 teaches an arc weld for stainless steel CrMo metal for coke drums (see title, abstract), Sasaki ‘798 teaches a weld metal obtained by carrying out multi-pass weliding in a submerged arc welding process with solid wire and bonded flux being combined together, the weld metal contains, per the total mass of the weld metal, C, 0.06 to 0.12 mass%; Si in 0.15 to 0.30 mass%, Mn: 0.60 to 1.1 mass%, Cr: 1.1 to 1.45 mass%; Mo: 0.4 to 0.6 mass% to achieve strength bonding and avoid weld defect (see Fig and [0010-0011], and to match the metals being welded together (see [0016-0021]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Samman to consider material composition when selecting weld seam materials (as taught by Sasaki ‘798 above) when matching with the type of metal selected when the metal of the coke drum is selected as stainless steel (as taught by Samman above), and therefore would choose to match the metals being welded together with the weld metal as taught by Sasaki ‘798 to ensure strength of welded metals during operation.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samman (US 2017/0058201) taken in combination with Sasaki et al (US 2012/0175238), as applied above and further in combination with Badlani et al (US 2008/0110229).
Regarding claim 15, Samman teaches all limitations as set forth above, however does not teach wherein said single welding line is carried out using a nickel alloy as welding material.
Badlani teaches a method for mechanical stress improvement in high nickel-chromium alloys (see title, abstract), Badlani teaches a high nickel-chromium alloy is used to join stainless steel ends to provide high tensile residual weld stresses that can withstand reactor vessel (see [0017,0029]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide for a high nickel-chromium alloy weld as taught by Badlani in the reactor vessel of modified Samman as set forth above motivated to provide high tensile residual weld stresses that can withstand the operation of the reactor vessel as taught by Badlani.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772